
	
		II
		110th CONGRESS
		2d Session
		S. 2581
		IN THE SENATE OF THE UNITED STATES
		
			January 30, 2008
			Mr. Byrd (for himself
			 and Mr. Rockefeller) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To designate as wilderness additional National Forest
		  System lands in the Monongahela National Forest in the State of West Virginia,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Wild Monongahela Act: A National
			 Legacy for West Virginia’s Special Places.
		2.Designation of
			 wilderness, Monongahela National Forest, West Virginia
			(a)DesignationIn furtherance of the purposes of the
			 Wilderness Act (16 U.S.C. 1131 et seq.), the following Federal lands within the
			 Monongahela National Forest in the State of West Virginia are designated as
			 wilderness and as either a new component of the National Wilderness
			 Preservation System or as an addition to an existing component of the National
			 Wilderness Preservation System:
				(1)Certain Federal land comprising
			 approximately 5,242 acres, as generally depicted on the map entitled “Wild
			 Monongahela: A National Legacy for West Virginia’s Special Places” and dated
			 December 31, 2007 (in this subsection referred to as the map),
			 which shall be known as the Big Draft Wilderness.
				(2)Certain Federal
			 land comprising approximately 7,955 acres, as generally depicted on the map,
			 which shall be known as the “Cheat Mountain Wilderness”.
				(3)Certain Federal
			 land comprising approximately 12,032 acres, as generally depicted on the map
			 and referred to as the “Cranberry Expansion”, which shall be added to and
			 administered as part of the Cranberry Wilderness designated by section 1(1) of
			 Public Law 97–466 (96 Stat. 2538).
				(4)Certain Federal land comprising
			 approximately 7,215 acres, as generally depicted on the map and referred to as
			 the “Dolly Sods Expansion”, which shall be added to and administered as part of
			 the Dolly Sods Wilderness designated by section 3(a)(13) of Public Law 93–622
			 (88 Stat. 2098).
				(5)Certain Federal land comprising
			 approximately 740 acres, as generally depicted on the map and referred to as
			 the “Dry Fork Expansion”, which shall be added to and administered as part of
			 the Otter Creek Wilderness designated by section 3(a)(14) of Public Law 93–622
			 (88 Stat. 2098).
				(6)Certain Federal
			 land comprising approximately 6,820 acres, as generally depicted on the map,
			 which shall be known as the “Roaring Plains West Wilderness”.
				(7)Certain Federal
			 land comprising approximately 7,124 acres, as generally depicted on the map,
			 which shall be known as the Spice Run Wilderness.
				(b)Maps and legal
			 description
				(1)Filing and
			 availabilityAs soon as
			 practicable after the date of the enactment of this Act, the Secretary of
			 Agriculture, acting through the Chief of the Forest Service, shall file with
			 the Committee on Natural Resources of the House of Representatives and the
			 Committee on Agriculture, Nutrition, and Forestry of the Senate a map and legal
			 description of each wilderness area designated or expanded by subsection (a).
			 The maps and legal descriptions shall be on file and available for public
			 inspection in the office of the Chief of the Forest Service and the office of
			 the Supervisor of the Monongahela National Forest.
				(2)Force and
			 effectThe maps and legal descriptions referred to in this
			 subsection shall have the same force and effect as if included in this Act,
			 except that the Secretary may correct clerical and typographical errors in the
			 maps and descriptions.
				(c)AdministrationSubject to valid existing rights, the
			 Federal lands designated as wilderness by subsection (a) shall be administered
			 by the Secretary in accordance with the Wilderness Act (16 U.S.C. 1131 et
			 seq.).
			(d)Effective date
			 of wilderness actWith respect to the Federal lands designated as
			 wilderness by subsection (a), any reference in the Wilderness Act (16 U.S.C.
			 1131 et seq.) to the effective date of the Wilderness Act shall be deemed to be
			 a reference to the date of the enactment of this Act.
			(e)Fish and
			 wildlifeAs provided in section 4(d)(7) of the Wilderness Act (16
			 U.S.C. 1133(d)(7)), nothing in this section affects the jurisdiction or
			 responsibility of the State of West Virginia with respect to wildlife and
			 fish.
			
